Citation Nr: 1443297	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  10-20 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to toxic chemical exposure.

2.  Entitlement to service connection for a respiratory disability, to include as due to toxic chemical exposure.

3.  Entitlement to service connection for sleep apnea, to include as due to toxic chemical exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from November 1966 to November 1968.  

These claims arose from rating decisions in January 2010 by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA) and in August 2011 by the Houston, Texas, VARO.  The Houston VARO has jurisdiction over the issues on appeal.  The prostate cancer and respiratory disability claims are before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims in August 2014, which vacated a December 2013 Board decision and remanded the issues.  The sleep apnea issue was remanded by the Board in December 2013.  


REMAND

In an August 2014 Order, the United States Court of Appeals for Veterans Claims granted a joint motion for remand which found that additional VA assistance was required concerning the Veteran's claim of having been exposed to mustard gas during active service.  It was noted that the guidelines in the Veterans Benefits Administration's (VBA's) Adjudication Procedure Manual (M21-1), Part III, Ch. 5, § 5.18(e) found that "[t]he Army conducted research into the effects of chemical warfare on individuals for several years prior to World War II and through 1975.  Projects included the use of mustard gases and other types of chemicals."  It was further noted that the M21-1 directed that "[f]or testing from 1955 to 1975, send the request to:  Headquarters, Army Medical Research and Materiel Command, Attn:  SGS, Fort Detrick, Frederick, MD 21702-5012."  

The Board notes that the M21-1 has been revised and that the Adjudication Procedure Manual (M21-1MR) currently provides that requests for verification of mustard gas are to be sent by e-mail message to the Compensation Service's mustard gas mailbox (MUSTARDGAS@VBA.VA.GOV).  M21-1MR, Part IV, Subpart ii, 1.F.22.c (effective Sept. 29, 2006).  As the Court has ordered that a specific request be sent to Headquarters, Army Medical Research and Materiel Command, Attn: SGS, Fort Detrick, Frederick, MD 21702-5012, that action is required.  After properly making that request, if no response is received, an explanation should be provided and added to the appellate record if it is determined that additional requests to that address would be futile and would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran.  

The Board also notes that internet source information the Veteran provided in February 2010 in support of his claim may be construed as asserting that his service at Fort McClellan, Alabama, involved Agent Orange exposure.  It is significant to note that prostate cancer is a disease associated with Agent Orange exposure under the provisions of 38 C.F.R. § 3.309(e) (2013).  The M21-1MR includes guidance for the development of claims based upon herbicide exposure incurred other than in the Republic of Vietnam.  M21-1MR. Part IV, Subpart ii, 2.C.10.o.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  The duty to assist includes conducting a thorough and contemporaneous medical examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Required action must be taken to assist the Veteran in substantiating a claim as to having been exposed to mustard gas during active service at Fort McClellan, Alabama.  A request must be sent to the Headquarters, Army Medical Research and Materiel Command, Attn: SGS, Fort Detrick, Frederick, MD 21702-5012.  If no response is received to that request, it should be determined whether additional requests to that address would be futile and would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran.

2.  Appropriate action must be taken to assist the Veteran in substantiating his claim of having been exposed to herbicide agents during active service at Fort McClellan, Alabama.

3.  If exposure to mustard gas or herbicide agents is verified, schedule the Veteran for an appropriate VA examination for opinions as to whether it is at least as likely as not (50 percent probability or greater) that he has prostate cancer, a respiratory disability, or sleep apnea as a result of active service, or any verified exposure to herbicide agents or mustard gars during service.  All necessary tests and studies should be conducted.

4.  Then, readjudicate the claims.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

